DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “49” has been used to designate both “a lower wall” (page 12, paragraph [0053], line 2; Figs. 2A-7, 9 and 10) and “a second conveyer roller” (page 11, paragraph [0046], line 2, etc.; Figs. 2A-7, 9 and 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8, paragraph [0032], line 2, “roller 17” should be “roller 19”.
Page 10, paragraph [0041], line 3, “21” should be “32”.
Page 12, paragraph [0054], line 2, “R” should be “44R”.
Page 13, paragraph [0057], line 1, “54” should be “54R”.
Page 13, paragraph [0062], line 1, “lower wall 46” should be “lower wall 47”.
Page 47, paragraph [0246], line 3, “208” should be “205”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is considered to be indefinite because it is unclear how the switching member is in the drum cartridge (see claim 3) and also in the toner cartridge (see claim 6).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohkubo et al. (US Pat. Pub. No. US 2017/0031275 A1)
Ohkubo et al. discloses an image forming apparatus (Fig. 1) comprising: a main body E having an opening (Fig. 2B); a process cartridge 9 movable between an attached position, in which the process cartridge 9 is entirely placed in an inner space formed inside the main body E on an inner side with respect to the opening, and a detached position, in which the process cartridge 9 is entirely placed outside the inner space on an outer side with respect to the opening, via an intermediate position, which is between the attached position and the detached position, the process cartridge 9 comprising an operable portion 34; and a cover D movable between a closing position, in which the cover D closes the opening, and an open position, in which the opening is exposed externally to the main body E (Figs. 4A-4E), the cover .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Fukamachi (US Pat. Pub. No. US 2013/0051851 A1; cited in IDS filed 5/17/2021).
Ohkubo et al., as discussed above, further discloses the process cartridge 9 comprising a drum cartridge 9 comprising a photosensitive drum 1, a frame, and a toner (development) device (the part has rollers 40a and 41a; Fig. 3A).
Ohkubo et al. differs from the instant claimed invention in not disclosing (claim 2) a toner cartridge attachable to and detachable from the frame; and (claim 3) the drum cartridge comprising a switching member configured to switch states in the process cartridge, while the toner cartridge is attached to the frame, between a first state, in which the toner cartridge is restricted from being detached from the frame, and a second state, in which the toner cartridge is released to be detachable from the frame.
Fukamachi discloses a process cartridge 5 comprising: a drum cartridge 6 comprising a photosensitive drum 61 and a frame 6A; and a toner (development) cartridge 7 attachable to and detachable from the frame 6A (paragraph [0024]), wherein the drum cartridge 6 comprising a switching member (a lock lever) 200 configured to switch states in the process cartridge 5, while the toner cartridge 7 is attached to the frame 6A, between a first state, in which the toner cartridge 7 is restricted from being detached from the frame 6A, and a second state, in which the toner cartridge 7 is released to be detachable from the frame 6A (paragraphs [0038] and [0039]).
.

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 22, 2022